Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 1 of 7 PageID #: 68




        EXHIBIT A
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 2 of 7 PageID #: 69



                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (hereinafter “Agreement”) is made by and
between Equilibrium Homes of St. Louis, LLC and its past and present owners, members,
officers, directors, agents, employees, representatives, divisions, successors, assigns, affiliated,
related and/or parent entities (hereinafter “Defendant”) and Victoria Hutchinson (hereinafter
“Hutchinson”) (collectively, “the Parties”).

        WHEREAS, Hutchinson filed a Complaint against Defendant in the U.S. District Court
for the Eastern District of Missouri, in a case styled Victoria Hutchinson, on behalf of herself and
others similarly situated, v. Equilibrium Homes of St. Louis, LLC, Case No. 4:18-cv-02127-JAR
(“the Lawsuit”); and

        WHEREAS, Defendant denies the allegations made in the Lawsuit. However, the
Parties recognize that continuation of this dispute could be costly, disruptive, and time-
consuming. Accordingly, to avoid the time, expense and uncertainties of continuing this dispute,
the Parties now desire to resolve this dispute between them on the terms and conditions set forth
herein.

       NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, and undertakings of the parties set forth herein, the adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

        1.     Consideration. Defendant for all of the promises of Hutchinson as set forth herein
and in full and complete settlement of Hutchinson’s claims, including but not limited to any
claims that have been made or could have been made in the Lawsuit, agree to pay the total
amount of three thousand four hundred seventy-four and 03/100 dollars ($3,474.03) in two
separate checks. The first check representing liquidated damages shall be made payable to
Hutchinson in the total amount of nine hundred seventy four and 03/100 dollars ($974.03). The
second check shall be made payable to Lemberg Law, LLC in the total amount of two thousand
five hundred dollars ($2,500.00). Both checks shall be sent to Lemberg Law, LLC within thirty
(30) days after execution of this Agreement by the Parties. Hutchinson acknowledges the
consideration for her release in this Agreement is sufficient based on the payments to Hutchinson
set forth in this paragraph. Except as expressly provided herein, Defendant shall have no
obligation to make any further payments to Hutchinson (including without limitation, salary or
vacation pay), and shall have no obligation to provide Hutchinson with any fringe benefits
(including without limitation, life insurance, dental insurance, health and medical insurance, and
disability protection). Defendants’ receipt of IRS Forms W-9 completed and executed by
Lemberg Law, LLC and receipt of an IRS Form W-9 completed and executed by Hutchinson are
also conditions precedent to the Payment.

       2.     Taxation.    Hutchinson further acknowledges that Defendant has neither
represented nor guaranteed that the payments referenced in Paragraph 1 above will be non-
taxable. Hutchinson acknowledges she understands that Defendant or its attorneys will issue her
an IRS Form 1099 with respect to the checks referenced in Paragraph 1 representing liquidated
damages and attorneys’ fees and/or costs. If a determination is subsequently made that taxes on
any of the amounts referenced in paragraph 1 are due, Hutchinson agrees that she shall be
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 3 of 7 PageID #: 70



exclusively liable for the payment of any and all personal federal, state, local, FICA or other
taxes and agrees she will pay such taxes at such time and in such amount required of her and,
further, agrees to indemnify and hold harmless Defendant for any liability incurred by Defendant
because of Hutchinson’s failure to pay such taxes, assessments or reimbursements. Hutchinson
further acknowledges that Defendant has not provided any legal or tax advice to Hutchinson.
Hutchinson expressly represents, covenants and warrants that she has sought out her own legal
and tax advice with respect to any tax obligations arising as a consequence of this settlement.

        3.      Other Agreements. Hutchinson agrees that any previous agreement(s) entered
into with Defendant, including those regarding confidentiality, non-competition, and non-
solicitation, remain in full force and effect and is not voided or rescinded or superseded or
modified by this Agreement. Hutchinson agrees that any breach of any term of that Agreement
previously entered into during Hutchinson’s employment shall result in forfeiture of any and all
remaining benefits under this Agreement in addition to any other relief Defendant may seek
under this or those agreements or at law or equity.

        4.      Release of Claims by Hutchinson. By execution of this Agreement, Hutchinson
does hereby for herself, her heirs, executors, administrators, successors and assigns, release,
acquit and forever discharge Defendant, Defendant’s current and former members, employees,
trustees, directors, officers, attorneys, representatives, insurers, successors, assigns, affiliates, and
related entities (“Released Parties”) from any and all claims made, to be made or which might
have been made of any nature or kind from the beginning of time, including, but not limited to,
any claim arising as a consequence of Hutchinson’s employment by Defendant, or arising out of
the ending of the employment relationship, or arising out of any acts committed or omitted
before, during, or after the employment relationship with Defendant, up through and including
the date of this Agreement. Such release and waiver of claims will include, but shall not be
limited to those claims which were or could have been the subject of an administrative or judicial
proceeding filed either by Hutchinson or on her behalf under any federal, state or local law,
regulation, or ordinance including, but not limited to, any claims under Titles 29 and 42 of the
United States Code, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., the Fair
Labor Standards Act (FLSA), the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §12101, et seq., the Family and Medical Leave Act, 29 U.S.C.
§2601, et seq., the Employee Retirement Income Security Act of 1974 (ERISA), the Age
Discrimination in Employment Act (“ADEA”), the Occupational Safety and Health Act, as
amended, the Older Worker Benefit Protection Act, as well as, but not limited to, any claim,
right or cause of action under the statutes and laws of the State of Missouri, including but not
limited to any claims under the Constitution for the State of Missouri, the Missouri Minimum
Wage Law (“MMWL”), the Missouri Human Rights Act, for retaliation as prohibited under
Missouri statute or common law, as well as any claim under any other federal, state, or local law,
ordinance or regulation regarding employment, discrimination in employment or termination of
employment, any claims or actions at common law or equity, in contract or tort, including any
claim of wrongful or retaliatory discharge, breach of public policy, breach of contract,
detrimental reliance, promissory estoppel, unjust enrichment, quantum meruit, intentional or
negligent infliction of emotional distress, fraud, misrepresentation or interference with business
relationship, all claims for back pay, front pay, lost wages, earnings, liquidated damages,
employee benefits, seniority, reinstatement, service letter, attorney’s fees, costs, damages
whether actual, liquidated, compensatory or punitive, and any other claims for legal or equitable


                                                   2
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 4 of 7 PageID #: 71



relief. Hutchinson covenants not to file any claims or suits against the Released Parties with
respect to any claim released pursuant to this Agreement. Nothing within this document is
intended to request or require Hutchinson to waive any non-waivable rights she may possess
under the law. It is understood by the Parties that this Agreement does not prohibit any claims or
causes of action which arise after the effective date of this Agreement.

       Nothing in the preceding paragraph or any other portion of this Agreement prevents
Hutchinson from filing a Charge or Complaint with the U.S. Department of Labor (DOL), the
Equal Employment Opportunity Commission (EEOC), or the National Labor Relations Board
(NLRB). Furthermore, nothing in this Agreement prevents Hutchinson from cooperating in any
manner in any investigation or proceeding conducted by the DOL, the EEOC, the NLRB, or a
comparable state or local agency. Additionally, nothing in this Agreement serves as a limitation
on Hutchinson’s ability to exercise rights protected by Section 7 of the National Labor Relations
Act.

        Other than as required by law or under power of subpoena, Hutchinson agrees not to
assist, provide information acquired up to the date of this Agreement, aid, or in any way
cooperate with anyone seeking to pursue claims against or otherwise litigate or initiate or file any
claims or actions against any Releasee other than claims advanced under the auspices of DOL,
the EEOC, or the NLRB investigation, hearing or proceeding. Hutchinson agrees that she will
not provide any third party with any information, statements, or anything else acquired up until
the date of this Agreement which would be considered assistance to them in their efforts to
pursue claims against any Releasee, whether in tort or in contract or pursuant to any other
applicable theory of law or equity, other than claims advanced in a DOL, EEOC or NLRB
investigation, hearing or proceeding.

       Hutchinson also agrees that she has not suffered any on-the-job injury during her
employment with Defendant for which she has not already filed a claim as of the date of the
execution of this document. Hutchinson further agrees that as a result of this settlement,
Hutchinson has been fully compensated for all time worked and is not entitled to any additional
compensation for any time worked.

        5.      Proceedings On Hutchinson’s Behalf. Hutchinson waives any right to file or have
filed on her behalf, any lawsuits against the Released Parties of whatever nature, based either
directly or indirectly, in whole or in part upon any actions or events which occurred or did not
occur during her employment with Defendant or upon any other actions or events which
occurred or did not occur through the effective date of this Agreement. If any court or
administrative agency rules such waiver is ineffective, Hutchinson hereby expressly declines any
relief obtained as a result of any such action, including any right for damages or compensation.
Hutchinson further will indemnify Defendant for any costs, damages or attorneys’ fees should
she challenge the validity of this Settlement Agreement in the future by making a claim that the
waiver of claims under the FLSA or MMWL is invalid.

        6.     Waiver of Right to Rehire. Hutchinson hereby further waives any right to
reinstatement or future employment with Defendant and acknowledges and understands that if
she were to apply for a position of employment with Defendant, she will have no cause of action
against Defendant if she is rejected for the position for which she applied.



                                                 3
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 5 of 7 PageID #: 72



        7.      Dismissal With Prejudice of the Lawsuit. Hutchinson agrees to dismiss with
prejudice the Lawsuit pending in the U.S. District Court for the Eastern District of Missouri as
set forth below. The Parties have been represented by counsel during the negotiation of the
terms of this Agreement. The Parties acknowledge and agree that the overtime wages at issue
herein are the subject of a bona fide dispute between them. The Parties agree that the terms of
this Agreement are fair. Hutchinson acknowledges that she has received just and sufficient
consideration for the Release of claims set forth herein. Hutchinson further agrees that as a
result of this settlement, Hutchinson has been fully compensated for all time worked and is not
entitled to any additional compensation for any time worked. The Parties hereby agree to request
Court approval of this Agreement and to submit whatever information the Court deems
necessary to approve the same. The Parties further agree to submit this Agreement to the Court
for consideration under seal in order to maintain the confidentiality agreed to in Paragraph 8.

       Following approval by the Court, Hutchinson authorizes her attorney to execute and file
with the U.S. District Court for the Eastern District of Missouri a Stipulation for Voluntary
Dismissal With Prejudice within ten (10) days of receipt of the Payment referenced above in
Paragraph 1. Each party to bear their own attorneys’ fees and costs, except as otherwise agreed
upon in paragraph 1 of the Agreement.

       8.      Non-Disparagement. Hutchinson agrees that she shall not speak disparagingly or
negatively regarding any Releasee or any events which transpired or failed to transpire during the
employment relationship with Defendant. In the event Hutchinson breaches this obligation of
non-disparagement, Defendant or a Releasee shall be entitled to seek injunctive relief and
damages and any and all other remedies available at law or in equity against Hutchinson upon
such breach and the right to recover from Hutchinson its costs and attorneys’ fees in advancing
such claims.

        9.      No Inference of Liability From Offer or Agreement. Neither the offer of this
Agreement nor this Agreement itself shall constitute or be construed as an admission by
Defendant of any liability or wrongdoing or any violation of federal, state or local laws,
regulations, ordinances, executive orders or common law, and, to the contrary, any such
interpretation or inference is specifically denied.

        10.     Attorneys’ Fees and Costs. Each Party will bear her or its own attorneys’ fees and
costs, except as set forth in paragraph 1 of this Agreement.

        11.     Choice of Law and Forum Selection. This Settlement Agreement and Release
shall be governed by and construed according to the laws of the State of Missouri and the Parties
agree that any action to enforce this Agreement or suit to recover for any breach as provided
herein shall be commenced solely and exclusively in the Circuit Court of St. Louis City Missouri
or, as appropriate, in the United States District Court for the Eastern District of Missouri; and the
Parties consent to personal and subject matter jurisdiction and venue in such courts and waive
the right to change venue.

        12.   Conflict. Nothing contained in this Agreement shall be construed to require the
commission of any act contrary to law or to be contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future statute, law,



                                                 4
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 6 of 7 PageID #: 73



governmental regulation or ordinance contrary to which the parties have no legal right to
contract, the latter shall prevail, but in such event, the provisions of this Agreement affected shall
be curtailed and restricted only to the extent necessary to bring them within legal requirements.

        13.    Binding Authority and Benefit. This Agreement and its promises, covenants,
rights and obligations, shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and assigns.

       14.    Severability. The covenants of this Agreement are severable and if any clause(s)
shall be found unenforceable, the entire document shall not fail but shall be construed and
enforced without any severed clause(s) in accordance with the terms of this document.

       15.      Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing or enforcing any
portion of this Agreement.

        16.     Consideration Acknowledged.         The Parties hereby acknowledge that the
covenants in this Agreement provide good and sufficient consideration for every promise, duty,
release, obligation and right contained in this Agreement.

       17.    Complete Agreement. This Agreement constitutes the entire agreement between
the Parties on the subject matters hereof and supersedes and replaces any and all other
understandings, obligations, representations and agreements, whether written or oral, express or
implied, between or by the Parties. Any amendment, modification, or additions to this
Agreement must be reduced to writing and duly executed by all of the Parties to be effective.

       18.     Parties’ Understanding. The parties state that they have read and fully understand
this Agreement which consists of nineteen (18) numbered paragraphs and five (5) pages
(excluding the signature page) and state that they are executing this Agreement of their own free
will and voluntary act without threat, duress or coercion and that no promises inconsistent with
this Agreement have been made to them.

                               <SIGNATURE PAGE FOLLOWS>




                                                  5
 Case: 4:18-cv-02127-JAR Doc. #: 20-1 Filed: 08/20/19 Page: 7 of 7 PageID #: 74



                                       Victoria Hutchinson:

                                       ____________________________________


                                       ___________________________________
                                       Date


                           Witnessed By: ___________________________________

Equilibrium Homes of St. Louis, LLC:

___________________________________
Signature


___________________________________
Position


___________________________________
Date




                                          6
